DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments, filed 03/29/2021, with respect to the Restriction requirement between Group I, claims 1-3 and Group II, claims 4-7 have been fully considered and are persuasive.  The Restriction requirement between Groups I and II has been withdrawn.
Claims 8-26 in the claims filed 10/25/2018 and the subject matter contained within withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6585763 B1 to Keilman, et al. (hereinafter Keilman).
Regarding claim 1, Keilman anticipates a method of powering a stent apparatus (graft 106) implanted in a body of a patient [abstract; col 14, ln 31-49], the stent apparatus including at least one stent member (spiral coils 108 of RF coupler 30B) functioning as an antenna ([col 14, ln 31-49], spiral coils 108 of RF coupler 30B are considered analogous to an antenna because they are configured to receive RF energy to power implantable graft 106 and convey flow data indicative of flow status of a fluid through graft 106 to a reader device (power supply and monitoring system 100)) (Fig 9) and an electronics module (110) coupled to the at least one stent member [col 14, ln 31-49] (Fig 9), the method comprising:
generating an RF signal (magnetic lines 108 to RF coupler 30B) using a reader device (power supply and monitoring system 100) having a touch probe (external coil 90A) ([col 6, ln 12-50; col 14, ln 31-49], RF coupling coil 30B is configurable to receive an RF excitation signal supplied from an external source, such as external coil 90A. External coil 90A, which is configured to convey data indicating flow status to power supply and monitoring system 100, is considered analogous to a touch probe because it is configurable for touching dermal layer 102, in particular the two ends of core 94A, as shown in Fig 9.);
providing the RF signal to the electronics module of the stent apparatus through a near-field electrical connection not over an air interface between the touch probe and the at least one stent member ([col 14, ln 31-49], external coil 90A is configurable for providing an RF signal through dermal layer 102 via the two ends of core 94A touching dermal layer 102 to RF coupler 30B comprising coils 108, as shown in Fig 9);

using the DC power to power the electronics module [col 6, ln 12-50; col 14, ln 31-49] (Fig 6).

Regarding claim 3, Keilman anticipates all the limitations of claim 1, wherein the electronics module includes a sensor ([col 2, ln 35-43; col 11, ln 11-41; col 14, ln 18-30], electronics module is configurable for including a diagnostic transducer configurable for measuring pressure caused by fluid flow) (Fig 6), wherein the method includes communicating information based on an output of the sensor from the stent apparatus to the reader device through the near-field electrical connection between the touch probe and the at least one stent member [col 11, ln 11-41] (Fig 9).

Regarding claim 4, Keilman anticipates a system for powering an implantable device [abstract], comprising:
a stent apparatus (graft 106) structured to be implanted in a body of a patient, the stent apparatus including at least one stent member (spiral coils 108 of RF coupler 30B) functioning as an antenna ([col 14, ln 31-49], spiral coils 108 of RF coupler 30B are considered analogous to an antenna because they are configured to receive RF energy to power implantable graft 106 and convey flow data indicative of flow status of a fluid through graft 106 to a reader device (power supply and monitoring system 100)) (Fig 9) and an electronics module (110) coupled to the at least one stent member [col 14, ln 31-49] (Fig 9), the electronics module including energy harvesting circuitry (RF-to -DC power supply 32) [col 6, ln 12-50] (Fig 6);


Regarding claim 6, Keilman anticipates the electronics module (electronic module 110) includes a sensor and load modulation circuitry (RF decode/control 66 comprising RF decode section 40) coupled to the at least one stent member ([col 7, ln 6-17; col 9, ln 24-41; col 11, ln 11-41; col 14, ln 18-39], RF decode/control 66 comprising RF decode section 40 is configured to modify the RF signal applied to RF coupler 30B using an RF oscillator, based on the output of 

Regarding claim 6, Keilman anticipates all the limitations of claim 6, wherein the sensor is a blood flow sensor or a blood pressure sensor [col 7, ln 18-37; col 11, ln 11-41].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Keilman in view of US 20130053711 A1 to Kotlanka, et al. (hereinafter Kotlanka).
Regarding claim 2, Keilman teaches all the limitations of claim 1, wherein the touch probe (external coil 90A) includes a first electrical contact and a second electrical contact ([col 14, ln 31-49], external coil 90A is C-shaped, with each end of the C forming a contact by being configured for contacting dermal layer 102 and generating electric field magnetic flux 112, as shown in Fig 9).
However, Keilman does not teach the at least one stent member includes a first stent member and a second stent member coupled to one another so as to form a dipole antenna.
Kotlanka teaches at least one stent member (150) includes a first stent member (156) and a second stent member (158) coupled to one another so as to form a dipole antenna [0086-0087] (Fig 1C).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base invention of Keilman to have the at least one stent member includes a first stent member and a second stent member coupled to one another so as to form a dipole antenna based on the teachings of the comparable stent of Kotlanka, because both Keilman [col 14, ln 31-49] and Kotlanka [0086-0087] are directed to dual-purpose coils configured to both power an implantable sensing arrangement by receiving power from an external source and transmit sensor data, so modifying the shape of the coil of Keilman to have the design choice of the bipolar shape of Kotlanka would have the predictable result of the coil still being able to receive power from an external source and transmit sensor data.


However, Keilman does not teach the at least one stent member includes a first stent member and a second stent member coupled to one another so as to form a dipole antenna.
Kotlanka teaches at least one stent member (150) includes a first stent member (156) and a second stent member (158) coupled to one another so as to form a dipole antenna [0086-0087] (Fig 1C).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base invention of Keilman to have the at least one stent member includes a first stent member and a second stent member coupled to one another so as to form a dipole antenna based on the teachings of the comparable stent of Kotlanka, because both Keilman [col 14, ln 31-49] and Kotlanka [0086-0087] are directed to dual-purpose coils configured to both power an implantable sensing arrangement by receiving power from an external source and transmit sensor data, so modifying the coil of Keilman to have the design choice of the bipolar shape of Kotlanka would have the predictable result of the coil still being able to receive power from an external source and transmit sensor data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110021887 A1 is mentioned because it discloses an implantable RF modulator .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791